Name: Commission Regulation (EC) No 2133/2002 of 29 November 2002 correcting Regulation (EC) No 1689/2002 determining the extent to which applications lodged in September 2002 for licences for certain egg and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: animal product;  European construction;  tariff policy;  international trade;  Europe
 Date Published: nan

 Avis juridique important|32002R2133Commission Regulation (EC) No 2133/2002 of 29 November 2002 correcting Regulation (EC) No 1689/2002 determining the extent to which applications lodged in September 2002 for licences for certain egg and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted Official Journal L 325 , 30/11/2002 P. 0023 - 0023Commission Regulation (EC) No 2133/2002of 29 November 2002correcting Regulation (EC) No 1689/2002 determining the extent to which applications lodged in September 2002 for licences for certain egg and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1899/97 of 29 September 1997 laying down rules for the application in the poultrymeat and egg sectors of the arrangements under the Europe Agreements with central and eastern European countries provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94(1), as last amended by Regulation (EC) No 1525/2002(2), and in particular Article 4(5) thereof,Whereas:The Annex to Commission Regulation (EC) No 1689/2002(3) fixes the total available quantities for the period 1 January to 31 March 2003 in respect of which applications for import licences can be lodged. Errors were made when calculating these quantities and it is therefore necessary to correct that Regulation,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1689/2002 is hereby corrected as follows:In the column "Total quantity available for the period 1 January to 31 March 2003", on the line corresponding to group 17 the quantity "1010,79" is replaced by "871,92" and on the line corresponding to group 25 the quantity "4345,33" is replaced by "3375,08".Article 2This Regulation shall enter into force on 1 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 November 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 267, 30.9.1997, p. 67.(2) OJ L 229, 27.8.2002, p. 10.(3) OJ L 258, 26.9.2002, p. 20.